Howie, C. J.
Come the parties in the above entitled causes by their respective counsel, and, by an agreement in writing heretofore filed therein, the State of Indiana, by its prosecuting attorney, upon the authority of the case of Vannoy v. The State, 64 Ind. 447, doth confess that the circuit court erred, in each of said cases, in overruling the appellant’s motion to quash the indictment therein. See, also, the case of The State v. Wilcox, 66 Ind. 557.
The judgment is reversed in each of said .cases, and the cause is remanded, with instructions to sustain the appellant’s motion to quash the indictment.